THE STATE OF TEXAS
                                         MANDATE
TO THE 336TH DISTRICT COURT OF FANNIN COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 27th
day of October, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Tony Milner, Appellant                                       No. 06-15-00137-CR

                    v.                                        Trial Court No. CR-15-25362-1

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Tony Milner, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 22nd day of December, A.D. 2015.

                                                               DEBRA K. AUTREY, Clerk